Citation Nr: 9933389	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  97-28 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to March 12, 1996, for 
service connection for status post open reduction and 
internal fixation of the distal left fibula with chip 
fracture of the left malleolus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from March 1974 to August 
1975.  Initially, his discharge was under conditions other 
than honorable.  In March 1982, the character of his 
discharge was upgraded as being under honorable conditions.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) granted service connection for residuals 
of left ankle fracture and assigned a 10 percent disability 
rating, effective from March 12, 1996.  The veteran has 
perfected an appeal of the RO's denial of an earlier 
effective date for service connection for the left ankle 
disorder.  In April 1999, the Board remanded this matter with 
instructions that the RO provide the veteran and his 
representative a supplemental statement of the case with the 
appropriate law and regulations pertaining to assignment of 
an effective date for service connection.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
residuals of a broken left ankle in November 1977.

2.  The veteran's November 1977 claim for service connection 
for a broken left ankle was disallowed, as at that time, the 
character of his discharge was under other than honorable 
conditions.

3.  The veteran was granted entitlement to service connection 
for status post open reduction and internal fixation of the 
distal left fibula with chip fracture of the left malleolus 
by the RO's January 1997 rating decision.

4.  The claim which initiated the RO's January 1997 rating 
decision was filed on March 12, 1996.


CONCLUSION OF LAW

An effective date prior to March 12, 1996, for service 
connection for status post open reduction and internal 
fixation of the distal left fibula with chip fracture of the 
left malleolus is not warranted. 38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has determined that this is a matter in 
which the law, as opposed to the evidence, is dispositive of 
the issue.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has observed that the use of the 
statutory term "well grounded" should be confined to 
matters in which the evidence is dispositive. Therefore, in 
cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) ("failure to state a claim upon which 
relief can be granted," as opposed to dismissing the case 
for failure to present a well-grounded claim); Cf. FED. R. 
CIV. P. 12(b)(6).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim to reopened 
after final adjudication, or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 1991).  
The applicable exception is found at 38 U.S.C.A. 
§ 5110(b)(1), which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) 
(1999).  Under the regulation, the effective date of an award 
of direct service connection (rather than presumptive service 
connection) is the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Separation from service means separation under 
conditions other than dishonorable from continuous active 
service which extended from the date the disability was 
incurred or aggravated.

In this case, the facts are not in dispute.  The veteran's 
active service ended in August 1975.  The character of his 
discharge at that time was under other than honorable 
conditions.  In March 1982, the character of his discharge 
was upgraded to under honorable conditions.  The record 
indicates that after his discharge was upgraded, the veteran 
did not communicate his intention to apply for disability 
compensation until May 1992.  He did not complete and return 
a formal application for compensation which was mailed to him 
by the RO in July 1992.  The veteran's next claim for 
disability compensation was received by way of an informal 
claim filed on March 12, 1996.

The regulations concerning claims are found at 38 C.F.R. 
§ 3.150 et seq., and the Board has carefully considered 
whether they provide a basis for finding that the veteran's 
date of claim was earlier than March 12, 1996.  Under 
38 C.F.R. § 3.155(a), any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

The Board notes that the veteran filed an informal claim for 
service connection for an ankle disorder in May 1992.  A copy 
of a letter in the claims folder indicates that the RO mailed 
the veteran a formal application for compensation in July 
1992 with instructions that he should immediately complete 
and return the form.  The next communication from the veteran 
indicating an intent to apply for benefits under the laws 
administered by VA was received on March 12, 1996.

The Board has considered the assertions made at the veteran's 
hearing before the undersigned member of the Board.  The 
veteran has asserted that after the character of his 
discharge was upgraded, the RO failed to inform him of the 
benefits to which he was entitled and failed to assist him in 
obtaining such benefits.  He stated that he did not recall 
receiving a claims form from the RO.

It is apparent that the veteran was aware that the upgrading 
of the character of his discharge made him basically eligible 
for at least some benefits administered by VA, as he applied 
for and was granted an education allowance in July 1982.  He 
did not file an application for disability compensation at 
that time.  The RO was not obliged to send the veteran a 
formal application for disability compensation when the 
veteran made no communication indicating his intention to 
claim such benefits.

The veteran has also asserted that the effective date of the 
grant of service connection for his left ankle disability 
should be the day following his separation from service, as 
he has continuously had such disability since that time.  As 
discussed above, subject to certain exceptions not applicable 
to this case, the effective date for the grant of service 
connection is based on the date the claim is filed.

The Board concludes that the claim of entitlement to an 
effective date prior to March 12, 1996, has no basis under 
the law.  In circumstances such as this, where the law is 
dispositive, the claim may be denied because of the absence 
of legal merit or the lack of entitlement under law.  See 
Sabonis, supra.





ORDER

Entitlement to an effective date prior to March 12, 1996, for 
service connection for status post open reduction and 
internal fixation of the distal left fibula with chip 
fracture of the left malleolus is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

